Ford, Judge:
The two suits listed in schedule “A,” attached hereto and made a part hereof, challenge the action of the collector of customs in classifying certain nylon lace as machine-made lace of synthetic textile under paragraph 1529(a) of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 65 per centum ad valorem.
Plaintiffs claim said merchandise to !be properly dutiable at the rate of 45 per centum ad valorem under paragraph 1529(a) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as nylon lace, not veils or veil-ings, made on a Levers lace machine, not made full gauge on a machine of 12 point or finer, not wholly or in chief value of cotton, rayon, or silk, but wholly or in chief value of a synthetic fiber (nylon).
It was stipulated by and between counsel for the respective parties that the involved merchandise consists of nylon lace (not veils or veil-ings), made on a Levers (including go-through) lace machine, not made full gauge on a machine of 12 point or finer; that the lace in question is not wholly or in chief value of cotton, rayon, or silk and that said lace is wholly or in chief value of a synthetic fiber (nylon); that the involved merchandise marked “A” on the invoices was entered for consumption or withdrawn from warehouse prior to September 14, 1958; that the lace in question is not composed in whole or in part of any material made by any artificial process from cellulose, a cellulose hydrate, compound of cellulose, or mixture containing any of the foregoing.
*365Accepting this stipulation as a statement of facts, we find and hold the items of merchandise marked “A” and initialed TS on the invoices by Examiner T. Sweeney to be properly dutiable at the rate of 45 per centum ad valorem under paragraph 1529 (a) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as nylon lace, not veils or veilings, made on a Levers lace machine, not made full gauge on a machine of 12 point or finer, not wholly or in chief value of cotton, rayon, or silk, but wholly or in chief value of a synthetic fiber (nylon), as alleged by the plaintiffs.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.